TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00132-CR







Francisco D. Acevedo, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-95-0340-S, HONORABLE BARBARA WALTHER, JUDGE PRESIDING






PER CURIAM

In October 1995, appellant pleaded guilty and judicially confessed to aggravated
assault.  Tex. Penal Code Ann. § 22.02 (West 1994).  Pursuant to a plea bargain, the district court
deferred adjudication and placed appellant on community supervision.  In December 1997,
following a hearing on the State's motion, the court revoked supervision, adjudicated appellant
guilty, and sentenced him to imprisonment for eight years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.

The judgment of conviction is affirmed.



Before Chief Justice Yeakel, Justices Jones and B. A. Smith

Affirmed

Filed:   October 29, 1998

Do Not Publish